Citation Nr: 0724856	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-40 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a benign brain 
tumor.

2.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1986 to January 
1996, and from November 2001 to July 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).    

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.  


FINDING OF FACT

A benign brain tumor and chronic headaches were not manifest 
until more than one year after service and there is no 
competent evidence that the veteran's current brain tumor and 
headaches are related to service.  


CONCLUSION OF LAW

A benign brain tumor and chronic headaches were not incurred 
in or aggravated by service, and an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claims.  
In addition, the letter specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  In addition, a letter dated in March 2006 
included information regarding the assignment of initial 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

The veteran contends that he developed a benign brain tumor 
and chronic headaches as a result of exposure to toxic 
substances such as oil, asbestos, and radiation while working 
on a former Soviet military base from December 2001 and June 
2002.  He presented testimony to this effect during the 
hearing held in May 2007.  He testified that he first noticed 
symptoms of a tumor after service in June 2003 when taking a 
police physical examination and his head started twitching 
and he fell to the ground.   The veteran also expressed a 
belief that his problems could alternatively be due to 
exposure to microwaves in his work in service operating 
communications equipment.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical treatment records are negative 
for any references to a brain tumor or chronic headaches.  
Although there are records of an occasional headache, such as 
a record dated in December 1991 which shows that he had a 
headache and cold for two days, there are no recurring 
complaints and no diagnoses of a chronic disorder such as 
migraine headaches.  

The report of a medical history given by the veteran in June 
2002 for the purpose of demobilization reflects that the 
veteran denied having frequent or severe headaches.  The 
report of a medical examination conducted at that time is 
likewise negative for references to headaches, brain tumors, 
or other neurological problems.  Physical examination was 
entirely normal.    

There is no evidence of a brain tumor, chronic headaches, or 
organic disease of the nervous system within a year of 
separation from service.  The report of a medical examination 
conducted by the VA in October 2002 is negative for any such 
complaints or findings.  

The earliest post service medical records pertaining to such 
problems are from more than one year after service.  The 
record does not contain any indication that the problems are 
related to service.  On the contrary, a record dated in April 
2004 indicates that the onset of the headaches had occurred 
in October 2003.  The Board notes that this places the onset 
as being more than a year after separation from service.  
Although the record also contains a notation that the veteran 
had a history of experiencing a seizure in March 2003, this 
date was apparently a typographical error as the reported 
incident was listed in the record after the notation of 
headaches in October 2003, and reportedly resulted in surgery 
in April 2004.  This is confirmed by the veteran's own claim 
form in which he placed the date of onset of the tumor as 
being in March 13, 2004.  

The Board also notes that a record dated in April 2004 
reflects that the veteran's mother asked a treating physician 
about the possibility of a relationship between the veteran's 
tumor and service.  The examiner stated that he would keep an 
open mind about this, but that the tumor had probably been 
there for a number of years and probably antedated 2001.  He 
further stated that of course there was no way of knowing 
this.  Thus, the opinion tends to weigh against the claim.

The Board has noted that the veteran has presented various 
articles obtained from the internet.  One articles suggests a 
relationship between cell phone use and brain tumors.  The 
Board notes, however, that these are articles which pertained 
to persons other than the veteran.  Therefore, the articles 
cannot be said to contain medical opinion demonstrating that 
the veteran's brain tumor was attributable to any cell phone 
or other exposure in service.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  

Finally, in September 2006, the Department of the Army 
provided Fact Sheets regarding the cleanup of uranium 
reportedly done at Camp Stronghold Freedom in Uzbekistan.  It 
was noted that an occupational and environmental survey had 
shown jet fuel plumes under the ground most likely from 
leaking Soviet era underground fuel distribution system.  It 
was also noted that there were smaller localized areas of 
contamination of dirt with asbestos and low levels of 
processed uranium.  It was further stated, however, that the 
fuel vapor level found was well below minimal risk level 
developed by the Agency for Toxic Substances and Disease 
registry.  It addition, asbestos was not detected in the air, 
so any risk from asbestos was very small.  Finally, it was 
stated that the level of radioactivity found could not get 
through the skin, so the only health risks would be from 
breathing radioactive dust in the air or working directly 
over the most radioactive areas, but that neither of those 
situations was detected at the site.  It was further noted 
that the air base leadership had quickly taken protective 
actions in November 2001, including filling a trench with 
clean soil to cap oil vapors underground, and also covering 
areas of radioactive solid and asbestos with a clean layer of 
dirt to keep people safe.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's current 
brain tumor and chronic headaches are related to service.  
The service medical records weigh against the claim, and the 
post service medical records reflect that any symptoms began 
more than a year after separation.  There is no competent 
evidence that the veteran's current tumor and headaches are 
related to service.  The only medical opinion indicates that 
there probably was not a relationship to service at the 
former Soviet military site.  Accordingly, the Board 
concludes that a benign brain tumor and headaches were not 
incurred in or aggravated by service, and an organic disease 
of the nervous system may not be presumed to have been 
incurred in service.  


ORDER

1.  Entitlement to service connection for a benign brain 
tumor is denied.

2.  Entitlement to service connection for chronic headaches 
is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


